PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Sheppard, Mullin, Ritcher & Hampton LLP
379 Lytton Avenue
Palo Alto, CA 94301


In re Application of					:
CLEMENT et al.            			:     SUA SPONTE
Application No. 16/370,705                                       :     DECISION TO WITHDRAW
Filed:  March 29, 2019   				:     OFFICE ACTION
For:	APPROACHES FOR MANAGING             	:
        	VEHICLES					:
				

A sua sponte review of the above-noted application file has been conducted.  As a result, it has been determined that certain errors on the part of the Office have occurred.  In particular, it has been determined that the mailing of the Non-Final Office action on July 01, 2021 was premature.  The purpose of this communication is to correct this error and clarify the record.

A review of the file history indicates that the applicant filed a Request for Continued Examination on June 09, 2021.  In the Request for Continued Examination, under the heading of “MISCELLANEOUS”, the applicant requested a three (3) month suspension of action.  However, the Office issued a Non-Final Office action on July 01, 2021 which was prior to the end of the requested three month suspension of action. Therefore, the Non-Final Office action was premature.    

Accordingly, the Non-Final Office action mailed on July 01, 2021 is hereby VACATED.  
	
Any questions regarding this decision should be directed to Supervisory Patent Examiner, James J. Lee, at (571) 270-5965.

/James P. Trammell/
_________________________/SHADI S BANIANI/                                                Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                   James Trammell, Director
Technology Center 3600
(571) 272-6712

/SB/JL/ : 07/12/2021